Citation Nr: 0011775	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  97-08 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUES

1. Entitlement to service connection for a skin disorder 
diagnosed as tinea corporis and tinea capitus.  

2. Entitlement to service connection for a right hip 
disorder.  

3. Entitlement to service connection for a left hip disorder.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from September 1988 to October 
1992.  He currently resides abroad.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO 
which, among other things, denied service connection for low 
back disability, service connection for right and left hip 
disabilities, and service connection for tinea on the head 
and upper legs.  In an October 1997 rating decision, the RO 
granted service connection for pseudo folliculitis barbae, 
and assigned a 10 percent evaluation for that disorder from 
October 16, 1992.  

In a rating decision of June 1998 the RO granted service 
connection for a low back disability, which was assigned a 40 
percent rating from October 16, 1992.  This rating was 
increased to 60 percent disabling by a February 1999 rating 
decision of the RO.  The veteran has indicated that he is not 
further appealing the rating for his low back disorder and he 
is not appealing the rating for pseudofolliculitis barbae.  
In March 1999 the RO provided the veteran with a supplemental 
statement of the case, which in part indicated that secondary 
service connection was being denied for a right hip disorder 
and a left hip disorder.  The veteran has not filed a 
secondary service connection claim.  Since secondary service 
connection for right and left hip disorders was never claimed 
by the veteran, and was never the subject of either a notice 
of disagreement or a substantive appeal, these issues are not 
before the Board on appeal.  


FINDINGS OF FACT

1. The veteran's claim for service connection for a skin 
disorder, diagnosed as tinea corporis and tinea capitus, 
is not plausible.  

2. The veteran's claim for service connection for a right hip 
disability is not plausible.  

3. The veteran's claim for service connection for a left hip 
disability is not plausible.  


CONCLUSIONS OF LAW

1. The veteran has not presented a well-grounded claim for 
service connection for a skin disorder, diagnosed as tinea 
corporis and tinea capitus.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999)  

2. The veteran has not presented a well grounded claim for 
service connection for a right hip disability.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999)

3. The veteran has not presented a well-grounded claim for 
service connection for a left hip disability.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II. Factual Basis.  

On the veteran's April 1988 examination prior to service 
entrance no pertinent abnormalities were noted on clinical 
evaluation.  Review of the service medical records reveals no 
complaints or findings indicative of any hip disability.  
Although the service medical records contain frequent 
references to treatment for pseudo folliculitis barbae, there 
were no findings or diagnosis of tinea on any portion of his 
body.  On the veteran's July 1992 examination prior to 
service discharge, no pertinent findings were noted on 
clinical evaluation.  

On an official medical examination in February 1994, the 
veteran gave a history of pimples on the head and upper legs 
during and since service.  He said that there had been no 
improvement, despite treatment with tablets and a tincture.  
The veteran said that he was being treated by a dermatologist 
and records indicated that the diagnosis was tinea capitus 
and corporis.  Evaluation revealed numerous small, point-
like, raised pimples on the rear of the head and the outside 
of both upper legs.  There was no visible surrounding 
reaction.  The diagnosis was skin disease (tinea) on the head 
and upper legs.  

Orthopedic evaluation revealed a horizontal pelvis and equal 
leg lengths.  This was confirmed by clinical measurement 
between the upper, forward, iliac spine and the outer ankle 
protuberance.  X-rays showed rounded hip joints with smooth 
and sharply bonded joint surfaces.  The joint spaces were 
narrowed on both sides.  The joint cavity was somewhat rough 
in the upper portion.  Subchondral sclerosis was noted.  The 
diagnosis was incipient Cox arthrosis on both sides.  

On a June 1997 official dermatology examination it was 
reported that the veteran gave a history of sunburn during 
service in Saudi Arabia, followed by the development of itchy 
and burning dark spots on the legs, scalp, and back.  He said 
that, during periods of extreme heat the itching and burning 
would impair his sleep.  The veteran said that he was given a 
prescription ointment, which did not help him.  It was said 
that the veteran suspected that the source of this problem 
was dirty tanks, which were used to contain water used for 
taking showers and washing clothing.  The veteran said that 
his complaints increased over a three-month period and lasted 
until the end of his assignment.  The veteran then received 
treatment in Germany for skin changes on his trunk and legs, 
which consisted of tablets and shampoo.  This alleviated the 
condition on his legs but the foci on the head were more 
persistent.  It was said that dark spots persisted on his 
legs as a result of skin changes and these areas were still 
itchy during hot weather.  After evaluation, the diagnosis 
included chronically recurring folliculitis of the scalp, 
post-inflammatory hyper-pigmentation of the legs, and 
idiopathic hypo-pigmentation at the left upper arm.  The 
dermatologist could not determine what kind of skin changes 
the veteran experienced in Saudi Arabia.  It was said that 
brown spots remained in its aftermath.

During an official orthopedic examination in June 1997, the 
veteran gave a history of hip complaints since 1992 with pain 
along the anterior pelvic crests.  X-rays of the pelvis and 
hips showed normal bone structures and articular spaces.  
There was a minimal, non-significant pelvic tilt of 2 mm to 
the right.  After evaluation the diagnoses included painful 
irritation of the left-sided trochanteric bursa and the left 
iliotibial tracts on exertion.  

On official examination in February 1999 the veteran 
complained of pain involving the left buttock and left 
anterior pelvic crest.  He said this developed in 1997.  The 
veteran also said that his previous right hip complaints had 
much improved.  After evaluation, the diagnosis was residuals 
of a lumbar strain with predominantly moderate limitation of 
motion due to early spondylosis, moderately severe disc 
protrusion at L4-L5 and L5-S1, spinal stenosis, right 
pronounced neuroformainal stenosis L5 and S1 with recurrent 
sensory radiculopathy and bilateral facet arthritis at L4-L5 
and L5-S1 with pain radiation into the bilateral pelvic 
crests, the left buttock and occasionally into the legs.  The 
examiner also said that there was no evidence warranting the 
diagnosis of arthrosis or osteoarthritis of the hips.  

II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  Serrvice 
connection may be granted for degenerative arthritis if it 
becomes manifest to a compensable degree within the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for disability diagnosed 
after service when the evidence demonstrates that such 
disability had its onset during service.  38 C.F.R. 
§ 3.303(d) (1999).  

The threshold question in regard to the issue of entitlement 
to service connection for tinea corporis and capitus, a right 
hip disorder and a left hip disorder is whether the veteran 
has met his burden of submitting evidence of well-grounded 
(i.e. plausible) claims.  If not, the claims must fail and 
there is no duty to assist him in the development of the 
claims.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that the veteran has not submitted evidence sufficient to 
establish well-grounded or plausible claims of service 
connection for tinea corporis and capitus, a right hip 
disorder, or a left hip disorder.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
well-grounded claim requires competent evidence of current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)  

In regard to the veteran's claim for service connection for 
tinea corporis and tinea capitus, the Board notes that this 
disorder was diagnosed on an official examination in February 
1994.  Therefore, the first criteria for a well-grounded 
claim under the Court's decision in Caluza has been met in 
regard to this issue.  Additionally, the Board notes that the 
veteran has asserted that he had a skin disorder affecting 
his head and legs during service, and he is competent to so 
state.  Therefore, the second criteria for a well-grounded 
claim under the Court's decision in Caluza has also been met.  
However, the third criteria for well grounding the veteran's 
claim for service connection for tinea corporis and capitus 
under the Court's holding in Caluza has not been met, since 
there is no competent medical evidence showing a connection 
between the veteran's current skin disease, tinea corporis 
and capitus, and the veteran's reported skin pathology during 
service.  The Board has noted the July 1997 statement from a 
dermatologist regarding the veteran's skin disorder.  This 
does not constitute medical evidence of a connection between 
the veteran's current tinea corporis capitus and service, 
because the dermatologist on that occasion said that he could 
not determine the nature of the skin changes that the veteran 
reported during service.  This physician did not relate the 
veteran's tinea corporis and capitus to service and, hence, 
the doctor's statement did not satisfy the requirement that 
there be a demonstrated nexus between the veteran's current 
tinea pathology and service.  Since all the requirements for 
a well-grounded claim for service connection for tinea 
corporis and capituus have not been met, service connection 
for this disability must be denied.  

In regard to the veteran's claims for service connection for 
a right hip disorder and a left hip disorder, the Board notes 
that the veteran was diagnosed as having incipient Cox 
arthodosis of the hips after an official examination 
conducted in February 1994 and irritation of the trochanteric 
bursa of the left hip was diagnosed after a June 1997 
official examination.  Although no pathology was found on a 
subsequent orthopedic examination in February 1999, the Board 
finds that a preponderance of the evidence establishes that 
first criteria for a well-grounded claim under the Court's 
decision in Caluza has been met.  The veteran has also 
reported that he experienced pain in the hips during service 
and such is sufficient to fulfill the second criteria for a 
well-grounded claim under the Caluza standard.  However, the 
record contains no competent medical evidence showing a 
connection between the veteran's reported symptoms during 
service and any current pathology affecting either hip.  
Thus, the third criteria for a well-grounded claim under the 
decision of the Court in Caluza has not been met.  While the 
veteran may believe that there is a relationship between 
current pathology in his hips and service, he is a layman 
(i.e. a person without medical training or expertise), and is 
therefore not competent to render a medical opinion regarding 
the etiology of any disability in either hip.  Without 
competent medical evidence demonstrating a relationship 
between the veteran's current hip disabilities and service, 
service connection for a right hip disorder and a left hip 
disorder must be denied as not well grounded.  



ORDER

Service connection for tinea corporis and tinea capitus is 
denied.  

Service connection for a right hip disorder is denied.  


Service connection for a left hip disorder is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

